Citation Nr: 0603594	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-41 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for low back 
disability, claimed as low back pain.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a left foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant has active military service from March 1980 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 RO rating action that 
denied service connection for low back pain, asthma, and a 
left foot disorder.  The appellant filed a Notice of 
Disagreement (NOD) in September 2003, and the RO issued a 
Statement of the Case (SOC) in November 2004.  The appellant 
perfected his appeal by filing a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in November 2004.

In June 2005, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In January 2006, the undersigned granted the appellant's 
motion to advance this case on the Board's docket, pursuant 
to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900 
(2005).

The Board's decision on the claims for service connection for 
low back disability and for chronic asthma is set forth 
below.  The claim for service connection for a left foot 
disorder is addressed in the remand following the order; that 
matter is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  No chronic back disability was diagnosed in service or 
for many years thereafter, and there is no medical evidence 
or opinion even suggesting a nexus between low back strain 
diagnosed post service and the appellant's military service, 
to include complaints of pain noted therein. 

3.  No chronic respiratory disability was diagnosed in 
service or for many years thereafter, and there is no medical 
evidence or opinion even suggesting a nexus between any 
asthma diagnosed post service and the appellant's military 
service, to include respiratory problems (including 
pneumonia) noted therein. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back 
disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).
 
2.  The criteria for service connection for asthma are not 
met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims herein decided 
has been accomplished.

Through the August 2003 rating decision and the November 2004 
SOC, the RO notified the appellant and his representative of 
the legal criteria governing the claims, the evidence that 
had been considered in connection with the appeal up to that 
point, and the bases for the denial of the claims.  After 
each, they were given the opportunity to respond.  
Accordingly, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claims, and has been afforded ample opportunity 
to present such information and evidence.

In July 2003, the RO sent the appellant a notice letter in 
regard to the issues currently under consideration; the Board 
also notes that the RO had previously sent the appellant 
notice letters in regard to other claims in June 2001, 
January 2002, and April 2002.  These letters informed the 
appellant of the evidence required to substantiate a claim 
for service connection and advised the appellant of the types 
of evidence that VA would obtain and the types of evidence 
that are the responsibility of the claimant.  The letters 
also asked the appellant to identify any medical providers 
potentially having relevant records and to authorize VA to 
obtain those records, or alternatively to obtain relevant 
records on his own behalf and forward those records to VA for 
inclusion in the file.  Hence, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
has been met.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  

As indicated above, the first three of Pelegrini's content of 
notice requirements clearly have been met in this appeal.  
With respect to the fourth requirement, the Board notes that 
the veteran has not explicitly been advised to provide any 
evidence in his possession that pertains to the current 
claims.  While the appellant has not actually submitted any 
such evidence, he has identified sources of pertinent 
records.  Given that fact, as well as the RO's instructions 
to him (noted above), the Board finds the veteran has 
essentially been put on notice to provide any evidence in his 
possession that pertains to the claims.  Accordingly, the 
RO's omission is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the August 2003 
rating action on appeal.  However, the Board finds that the 
lack of full pre-adjudication notice in these matters has 
not, in any way, prejudiced the appellant.  In this regard, 
the Board points out that the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in these matters, any delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were s fully developed and 
re-adjudicated after notice was provided.  Most recently, the 
July 2003 notice letter afforded the appellant and his 
representative the opportunity to identify or submit relevant 
evidence.  The rating action in August 2003 listed the 
evidence and the legal principles on which the decision was 
based.  After the appellant filed his NOD in September 2003, 
the RO allowed the appellant and his representative another 
opportunity to present additional evidence before the RO 
readjudicated the claims, as reflected in the November 2004 
SOC.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with either of the 
claims herein decided.  As indicated, the RO has obtained the 
appellant's service medical records, VA treatment records, 
and records from those non-VA medical providers that the 
appellant identified as having relevant medical evidence.  
Further, the appellant was afforded a hearing before the 
Board in which to present evidence and argument in support of 
his claims, and the transcript.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does otherwise indicate, any existing, pertinent 
evidence, in addition to that identified above, that needs to 
be obtained.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  
See, e.g., ATD Corp., 159 F.3d at 549.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the claims for service connection for low 
back disability and for asthma.

II.  Service Connection

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated during service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d). 

A.  Low back disability

The appellant's service medical records reflect that he was 
treated in September 1980, January 1981, and July 1983 for 
low back pain not associated with trauma.  He was treated in 
the emergency room in January 1984 for pain in the lower 
back, right hip, and right pelvis following a motor vehicle 
accident; X-rays of the spine were within normal limits, and 
the clinician's impression was muscle strain.  The 
appellant's service medical records do not include any report 
of separation examination.

Treatment records from Southwood Medical Center (Kaiser 
Permanente) reflect that the appellant was treated in 
September 1996 for low back pain, considered at the time to 
be associated with lifting boxes.  He was treated in March 
2001 for mild low back pain, beginning one or two days 
previously and apparently due to running without stretching.  
He was treated again for low back pain in December 2001; the 
clinician's impression at that time was chronic low back 
strain.   

The appellant had a VA clinical examination for back pain in 
June 2005.  The examiner conducted a physical examination, 
including range of motion and manifestations of pain, and 
noted his observations.   X-rays of the lumbosacral spine 
were normal.  The examiner's impression was chronic back 
pain.

During his June 2005 Board hearing, the appellant testified 
that he had a back injury in service for which he did not 
receive proper treatment, resulting in chronic back pain for 
the next 20 years.  He further testified that he had not 
sought private medical treatment prior to 1995 because he did 
not have health insurance prior to 1995 and could not afford 
treatment.  

In the present case, the record contains medical impressions 
of chronic back pain and chronic back strain.  Chronic back 
pain may not be service connected because pain alone does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. 
Cir. 2001).  Low back strain is a disability for which 
service connection can be granted.  As indicated above, 
however, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, although service medical records reflect 
complaints of back pain (not then associated with injury), no 
chronic back disability was diagnosed in service.  In fact, 
the first diagnosis of a specific back disability-low back 
strain-was not until December 2001, more than 15 years after 
the veteran's discharge from service.  While the appellant 
has asserted limited finances in explaining why he did not 
earlier seek post-service treatment, the fact remains that 
there is no medical opinion that establishes a nexus between 
the low back strain diagnosed post-service and the 
appellant's military service, to include the complaints of 
back pain noted therein, and neither the appellant nor his 
representative have alluded to the existence of any such 
opinion.

The Board is cognizant of the veteran's assertions that he 
had continuing low back pain since service, as he is 
competent to do.  See, e.g., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Even if, in the absence of objective evidence 
documenting the veteran's assertions of continuing symptoms, 
the Board were to accept as credible the appellant's 
assertions in this regard, such would still not provide a 
basis for a grant of service connection, in the absence of 
competent evidence of a diagnosed condition in service, and 
of a nexus between continuing symptoms and currently 
diagnosed disability.  See 38 C.F.R. § 3.303(b);  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  As a layperson not 
shown to have the medical training or expertise to 
competently render a probative (persuasive) opinion on a 
medical matter-such as the medical etiology of a specific 
disability-the appellant simply is unable to establish a 
basis for a grant of service connection on the basis of his 
assertions, alone.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"). 

Under these circumstances, the Board finds that the claim for 
service connection for a low back disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of competent, probative evidence to support 
the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990). 

B.  Asthma

The appellant's service medical records reflect that he was 
treated for bronchitis in October 1980 and for unidentified 
respiratory infection (URI) in November 1981.  He was 
diagnosed with left upper lobe pneumonia in April 1982; a 
chest X-ray in May 1982 showed that the previous pneumonia 
had resolved, and lungs were clear.   He was treated for a 
URI in May 1983 and for possible bronchitis in April 1984.  
He complained again of shortness of breath in May 1985.  The 
appellant's service medical records do not include a 
separation examination report.

Medical records from Southern Regional Medical Center show 
treatment for asthma related to pollen, and possible 
bronchitis, in April 1995, and for bronchitis in December 
1995.  Medical records from Southwood Medical Center (Kaiser 
Permanente) show history of chronic asthma, first noted in 
January 1998, and chronic asthma symptoms not yet diagnosed, 
first noted in March 1997.  The medical history also lists 
acute bronchitis, first noted in April 1999.  The appellant 
had a Kaiser Permanente chest X-ray in April 2001 after 
complaining of asthma and cough; the interpreter's impression 
was normal chest X-ray.  He was treated for an asthma attack 
in November 2002.

The appellant received VA treatment for exacerbation of 
restrictive airway disease in February 2003.  He had a VA 
clinical examination for asthma in June 2005.  The examiner 
conducted a physical examination of the appellant and noted 
his observations.  The examiner's impression was history of 
asthma, although with an atypical history.  The examiner 
stated that he was unable to determine if the history of 
asthma is related to the remote in-service history of 
pneumonia.

During his June 2005 Board hearing, the appellant testified 
that his respiratory problems began with contracting 
pneumonia in Germany.  He stated that he did not identify his 
problem at the time of his discharge because he wanted a 
normal honorable discharge, not a medical discharge, but he 
now realizes that he should have identified the problem then.  
He also testified that, since discharge, his respiratory 
problems have been variously diagnosed as bronchitis or 
asthma.  The appellant also indicated that he has asked his 
former providers at Kaiser Permanente to give him a medical 
opinion of nexus, in writing, but that he has not been able 
to get a written medical opinion.

In this case, the appellant's service records document that 
he suffered from respiratory problems, to include pneumonia, 
in service.  Again, however, no chronic respiratory 
disability was diagnosed in service or for many years 
thereafter, and there is no medical evidence of a nexus 
between current asthma and military service, to specifically 
include the respiratory problems noted therein.  
(Parenthetically, the Board notes that the appellant is not 
shown to suffer from chronic bronchitis.).  In fact, in the 
only medical opinion to address the nexus question, the June 
2005 VA examiner stated that he was unable to determine if 
the history of asthma is related to the remote in-service 
history of pneumonia.  The findings of a physician are 
medical conclusions that the Board cannot ignore or 
disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  

As with low back disability claim, the Board has considered 
the appellant's claims of continuing symptoms since service, 
and of a medical relationship between the in-service 
respiratory problems-specifically, pneumonia-and current 
asthma.  However, for the same reasons noted above, he simply 
is not is not competent to provide persuasive evidence to 
support his claim on the basis of his assertions, alone.  See 
Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186. 

Under these circumstances, the Board finds that the claim for 
service connection for asthma must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, in the 
absence of any competent evidence to support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for low back disability is denied.

Service connection for asthma is denied.




REMAND

The Board finds that further RO action on the claim for 
service connection for a left foot disorder is warranted.

The claims file contains a June 2005 letter from a VA 
podiatrist stating that, based on the podiatrist's review of 
the appellant's electronic VA treatment record, there is a 
possibility that the injury the appellant sustained during 
service contributed to the appellant's current complaints.  
Such a speculative opinion would not support a grant of 
service connection (see 38 C.F.R. § 3.102) and the basis for 
this opinion was not stated.  The Board also notes that the 
podiatrist recommended that the appellant be afforded a 
follow-up examination in which the examiner has access to the 
appellant's complete medical record, which was not 
accomplished.  Thus, the current medical record is 
insufficient to decide the remaining claim on appeal.  See 
38 U.S.C.A. § 5103A (West 2002).

Hence, the RO should arrange for the appellant to undergo VA 
orthopedic examination, by a physician, at an appropriate VA 
medical facility.  The appellant is hereby advised that 
failure to report to the scheduled examination, without good 
cause may result in a denial of the claim.   See 38 C.F.R. 
§ 3.655.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant or the 
death of an immediate family member.  If the appellant fails 
to report to the scheduled examination, the RO should obtain 
and associate with the claims file (a) copy(ies) of the 
notice(s) of examination sent to the appellant by the 
appropriate VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to submit 
information and/or evidence pertinent to his claimed left 
foot disorder.  The RO's notice letter to the appellant 
should explain that the appellant has a full one-year period 
for response.  See 38 U.S.C.A. §  5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim prior to the expiration of the one-year notice 
period).  The RO should also request that the appellant 
furnish all pertinent evidence in his possession regarding 
his employability that is not already on file with VA.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claim 
remaining on appeal.

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and as 
necessary signed authorization, to 
enable RO to obtain any additional 
evidence pertinent to his claim for 
service connection for a left foot 
disorder that is not currently of 
record.  The RO should also invite the 
appellant to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that it is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to 
the appellant that he has a full one-
year period to respond, although VA may 
decide the claim within the one-year 
period.

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

3.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, or after a reasonable time period 
for the appellant's response has 
expired, the RO should arrange for the 
appellant to undergo a VA medical 
examination of the left foot, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to the examine the 
appellant, and the report of 
examination should include discussion 
of the appellant's documented medical 
history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all findings made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings 
should be reported in detail.

The physician should specifically 
identify all pathologies present in the 
appellant's left foot.  With respect to 
each such diagnosed disability, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated during active military 
service.  

The physician should set forth all 
examination findings, along with 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the appellant by the pertinent 
VA medical facility.

5.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claim 
for service connection for a left foot 
disorder in light of all pertinent 
evidence and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO should furnish 
to the appellant and his representative 
a Supplemental SOC that includes clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response before 
the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


